Citation Nr: 1214122	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for left hand entrapment with a left wrist scar. 

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for lock jaw.

5.  Entitlement to service connection for a condition of the cervical spine, claimed as cervical radiculopathy.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a left elbow condition.

8.  Entitlement to service connection for a right elbow condition, claimed as olecranon bursa.

9.  Entitlement to service connection for a right knee condition, claimed as residuals of a gunshot wound and scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served with the United States Army from October 1994 to August 1998 and from November 2001 to January 2003.  

This matter comes before the Board for Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.  During the hearing, the parties agreed to hold the record open for 30 days to allow for the presentation of additional evidence.  No additional evidence was added to the record subsequent to the hearing.  

An April 2012 review of the Virtual VA paperless claims processing system reveals that VA CAPRI records dated from February to December 2011 were added to the file.  

The service connection claims for conditions of the cervical spine, right knee, and left and right elbows, as well as for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal pertaining to the service connection claims for bilateral hearing loss, left hand entrapment with a left wrist scar, a left knee condition, and lock jaw.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to service connection for left hand entrapment with a left wrist scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to service connection for lock jaw have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a rating action issued in July 2007, the RO denied service connection claims for bilateral hearing loss, conditions of the left hand/wrist and left knee, and for lock jaw.  A timely Notice of Disagreement with the denial of the claims was filed in July 2008, and a Statement of the Case was issued in July 2009.  A timely substantive appeal was filed in August 2009, giving the claims appellate status. 

The file includes a VA Form 21-4138 (Statement in Support of Claim), dated in December 2011, which was authored and signed by the Veteran, requesting that the service connection claims for bilateral hearing loss, conditions of the left hand/wrist and left knee, and for lock jaw be withdrawn from appellate consideration.  This matter was also addressed and confirmed as shown by the December 2011 Board hearing transcript.  

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims and they are dismissed.



ORDER

The appeal concerning the service connection claim for bilateral hearing loss is dismissed.

The appeal concerning the service connection claim for left hand entrapment with a left wrist scar is dismissed.

The appeal concerning the service connection claim for a left knee condition is dismissed.

The appeal concerning the service connection claim for lock jaw is dismissed.


REMAND

Additional development is required in conjunction with the Veteran's service connection claims for disorders of the cervical spine, right knee, left elbow and right elbow, as well as for headaches.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence indicates that the Veteran claims that his condition of the cervical spine resulted from an injury occurring during a field exercise which took place during the winter of 1996 when he was stationed in Vilseck, Germany.  The Veteran indicated that a tree top hit him on the head and neck (he reports wearing a Kevlar helmet), causing him to black out.  He reports being treated with a soft collar by a field medic and getting a 3-day profile followed by another month of limitations on a profile.  The Veteran indicated that X-ray films taken in 1998 when he was in the reserves revealed a compression fracture to the lower part of the cervical spine.  He indicated that post-service, he received treatment through the VAMC in Dallas, TX.  In hearing testimony presented in 2011, he indicated that neck pain was complained of upon re-entry examination of 2001 (a review of the report reflects that it was not complained of and that clinical evaluation of the neck and spine were normal).  He also mentioned that he had been treated as a VA domiciliary patient in White City, OR in 2001, at which time X-ray films revealing an old compression fracture were shown to him.  X-ray films of the cervical spine taken in August 2006 revealed moderate anterior wedging of the C5 vertebral body, described as probably due to an old compression fracture, but possibly developmental.

The Veteran has also filed a claim for headaches.  He has alternately claimed these as due a residual of a dental extraction which took place in 1996, or as resulting from the aforementioned claimed cervical spine/neck injury.  In hearing testimony presented in 2011, the Veteran stated that he had headaches everyday and that a TENS unit had been issued by VA for treatment (p. 11).  The September 2001 re-enlistment examination report reveals that the Veteran denied having a history of a head injury or symptoms of frequent or severe headache.  When seen by VA in August 2006, the Veteran denied having headaches.  An entry dated in April 2008 reflects that the Veteran was involved in a motor vehicle accident following which he experienced blurred vision, bad headaches and vomiting. 

The Veteran claims that his right and left elbow disorders arose from a gunnery exercise which occurred in 1996 while he was stationed in Macedonia.  He reported having symptoms of popping and inflammation of the left elbow, as well as numbness of the fingers.  He reported having similar, but lesser symptoms involving the right elbow.  The record reveals a history of a left wrist fracture as a child.  He mentioned having treatment at the VAMC in Portland, OR from 2001 to 2004, as well as a surgery which took place at Providence Hospital in 2001 (as a contractor through VA) (p. 49 hearing transcript).  

The Veteran has also filed a claim for a right knee disability.  He maintains that this resulted from a gunshot wound sustained in August 1997 while he was serving in Bosnia/Herzegovina.  The Veteran indicated that a medic pulled out a piece of metal and bandaged the knee.  He reports that he received a Purple Heart Medal and that his picture of such receipt was in Soldier of Fortune magazine (p. 57 hearing transcript).  At this point the file contains no verification of this award.  X-ray films of the right knee taken in August 2006 revealed no joint effusion and that the bones and soft tissues were negative.  

Having compiled a summary of the lay and clinical evidence pertaining to the Veteran's claims, the Board observes that there are evidentiary gaps in the record and that there have been lay references by the Veteran of additional pertinent records which have not been sought for inclusion in the file.  In this regard, it appears that there may be available reserve records, and additional VA records (as well as contractor records) dated between 2001 and 2006.  In addition, the available VA evidence on file only involves the time period from mid-August 2006 to June 2008.  VA records dated from February 2011 to December 2011 have also been added to the virtual record.  As such, records from June 2008 to February 2011 and from December 2011 have not yet been associated with the file.  All of the aforementioned records will be sought on Remand.  In addition, the Board will request that a search for any additional service treatment records (STRs) be undertaken, as the STRs on file while possibly complete, fail to include documentation of several claimed events, injuries and/or treatment as reported by the Veteran.  In addition, the Veteran's service personnel records are on file which fail to reflect receipt of a Purple Heart Medal.  Accordingly, verifiable evidence of such receipt will be sought.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79  (2006).  Here there has not yet been any VA examination furnished specifically addressing any of the claims on appeal; as such, VA examinations and medical opinions are warranted in this case pursuant to the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims for a disorders of the cervical spine, right knee, elbows (bilaterally), and for headaches.  Appropriate steps should be taken to obtain any identified records.

2.  The RO is requested to search for any additional service treatment records which pertain to the Veteran's periods of service with the United States Army from October 1994 to August 1998 and from November 2001 to January 2003.  In addition, he has mentioned records related to his reserve service in 1998; accordingly, a search for reserve records dated between 1998 and 2001 should be made.  

Any additional evidence obtained should be added to the claims folder.  Should the evidence be found to be  unavailable, the RO is requested to follow the procedures under 38 C.F.R. § 3.159(e), relating to the duty to notify a claimant of the inability to obtain records, with appropriate documentation in the record. 

3.  Verification of the Veteran's reported receipt of a Purple Heart Medal is requested.  Please annotate for the record attempts to verify such award as well as attempts at providing information pertaining to whether such an award was made.  

4.  Please attempt to obtain for the file the following outstanding records:

a. VA domiciliary records from White City, OR dated from 1998 forward (specifically claimed to have been treated there in 2001).

b. VA treatment from Portland, OR dated from 2001 to 2004, as well any medical records from Providence Hospital in OR (as a contract provider for VA) dated in 2001.

c. VA treatment, examination, domiciliary, and hospitalization reports dated from June 2008 to February 2011, and from December 2011 forward.  

Any additional evidence obtained should be added to the claims folder.  Should the evidence be proven unavailable, the RO is requested to follow the procedures under 38 C.F.R. § 3.159(e), relating to the duty to notify a claimant of the inability to obtain records, with appropriate documentation in the record. 

5.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed disabilities of the cervical spine and of his elbows bilaterally.  

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of these conditions, as well as their associated symptoms should be elicited and recorded.  Diagnoses relating to the claimed cervical spine and elbow disorders should be made.  The examiner is asked to furnish an opinion with respect to the following question:

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed disability of the cervical spine, left elbow and right elbow (each separately addressed) had their onset during service; or are otherwise related to service.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed headaches, which he has alternately maintained are of direct service incurrence, related to a dental extraction performed in 1996, or secondary to a claimed service-related injury to the cervical spine.  

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the condition, as well as its associated symptoms should be elicited and recorded.  A diagnosis relating to the claimed headache disorder should be made.  The examiner is asked to furnish an opinion with respect to the following question:

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence to, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed headache disorder had its onset during service; or is otherwise related to service (such as being a chronic residual of a 1996 dental extraction).

In the alternative, the examiner is also requested to address whether any currently diagnosed headache disorder is at least as likely as not (at least a 50 percent probability), caused by a potentially service-connected disorder of the cervical spine.  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that a disorder of the cervical spine aggravated (i.e., permanently worsened) any headache disorder found on examination.  If aggravation is found, the degree of aggravation should be specifically identified, to the extent possible.

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

7.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed right knee condition, which he has maintained resulted from a gunshot wound sustained in August 1997.  

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the condition, as well as its associated symptoms should be elicited and recorded.  A specific diagnosis relating to the claimed right knee condition should be made.  The examiner is asked to furnish an opinion with respect to the following question:

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence to, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed right knee disorder had its onset during service; or is otherwise related to service.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

8.  The RO/AMC will then readjudicate the service connection claims for conditions of the cervical spine, bilateral elbows, right knee, and headaches, to include review of the evidence added to the file since the issuance of the SOC in July 2009 and review of the evidence in the on-line VVA file.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afford the opportunity to respond.  The case shall then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


